Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ichitsubo 5110309 in view of WO 2012/027679 and Santeler et al 5986880 and Hsu et al 8500488.
	Regarding claims 1 and 6, Ichitsubo (front page) substantially discloses the claimed invention, including a receptacle assembly 1, comprising: a cage 4 defining, at least in part, a port 17, the cage including a front face, a top wall, a plurality of side walls and a rear (left) wall, the cage having a length between the front face and the rear wall, the cage configured to be mounted to a circuit board (not shown, which could be inserted at the left end and engage tails 21a, b or 22a, bin a press-fit manner), and the port configured to have an insertion direction parallel to the top wall and the circuit board; and a connector configured to be mounted to the circuit board and to be positioned in the cage between the top wall and the circuit board, the connector including a card slot 17 aligned with the port and having the same insertion direction, the card slot recessed in the port rearward of the front face, wherein the connector includes a first pair of opposing contacts 21d configured to mate with opposing pads on a mating blade P in a first connection region when the mating blade is inserted into the card slot in the insertion direction, wherein the connector includes and a second pair of opposing contacts 22d configured to mate with opposing pads on the mating blade in a second connection region when the mating blade is inserted into the card slot in the insertion direction, the second connection region 
	Regarding claims 2 and 7, Ichitsubo discloses the second pair of opposing contacts 22d are provided by a second set of terminals 22c.
	Regarding claims 4 and 9, Ichitsubo discloses the first and second sets of terminals include tails and the tails 22a of the second set of terminals are positioned (vertically) between the tails of the first set of terminals.

	Regarding claims 11-16, Figure 10 of WO ‘679 discloses terminal tails (unnumbered) that have an eye-of-the-needle portion press-fit into a circuit board, and to form the left ends 21a,22a of the Ichitsubo terminals in this manner thus would have been obvious, to allow mounting to a circuit board.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/Primary Examiner, Art Unit 2833